 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   STEVEN VLASICH,                            Case No. 1:13-cv-00326-LJO-EPG (PC)

12                    Plaintiff,                ORDER THAT INMATE STEVEN VLASICH IS
                                                NO LONGER NEEDED AS A WITNESS IN
13          v.                                  THESE PROCEEDINGS, AND THE WRIT OF
                                                HABEAS CORPUS AD TESTIFICANDUM IF
14   DR. C. NAREDDY and DR. O.                  DISCHARGED
     BEREGOVSKAYA,
15
                      Defendants.
16

17
                 A jury trial in this matter commenced on February 26, 2019, inmate Steven Vlasich,
18
     Inmate CDC #E-10408, is no longer needed by the Court as a witness in these proceedings, and
19
     the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.
20
     IT IS SO ORDERED.
21

22      Dated:    March 1, 2019                         /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26
27

28
                                                  1
